Exhibit 10.41

AGREEMENT FOR TERMINATION BENEFITS

IN THE EVENT OF A CHANGE IN CORPORATE CONTROL

This Agreement, made this          day of                     , 200  , by and
between [Name] (the “Executive”) and Longs Drug Stores California, Inc., a
California corporation (the “Corporation”).

W I T N E S S E T H:

Whereas, the Executive is [Title] of the Corporation;

Whereas, the Corporation considers it essential to the best interests of its
shareholders to take steps to retain key personnel such as the Executive and
recognizes particularly that uncertainty might arise among personnel in the
context of any possible or actual Change in Corporate Control, as hereinafter
defined, which could result in the departure or distraction of key personnel to
the detriment of the Corporation and its shareholders; and

Whereas, the Corporation has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of key
personnel of the Corporation including the Executive to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from any possible or actual Change in Corporate Control.

Now, Therefore, in consideration of the covenants, terms, and conditions
contained herein, the Corporation and the Executive agree:

 

  I. Definitions.

A. “Administrative Committee,” as used in this Agreement, shall mean the Board
of Directors of Longs Drug Stores Corporation (“Parent Corporation”) or a
committee appointed by such Board of Directors to administer this Agreement.

B. “Change in Corporate Control,” means the occurrence of any of the following:

1. The consummation of a merger or consolidation of the Parent Corporation or
the Corporation with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who are not part of
the same controlled group of the Parent Corporation immediately prior to such
merger, consolidation or other reorganization, and who directly or indirectly in
the aggregate owned less than 25% of the Parent Corporation’s or the
Corporation’s, as the case may be, combined voting power represented by the
Parent Corporation’s or the Corporation’s, as the case may be, outstanding
securities immediately prior to such merger, consolidation or other
reorganization;

2. The sale, transfer or other disposition of all or substantially all of the
Parent Corporation’s or the Corporation’s assets;

 

-1-



--------------------------------------------------------------------------------

3. A change in the composition of the Board of Directors of the Parent
Corporation (the “Parent Board”) over a period of 24 consecutive months or less
such that a majority of the members of the Parent Board (rounded up to the next
whole number) cease, by reason of one or more proxy contests for the election of
directors, to be comprised of individuals who either (i) have been directors
continuously since the beginning of such period or (ii) have been elected, or
nominated for election, as directors during such period by at least a majority
of the directors described in clause (i) who were still in office at the time
such election or nomination was approved by the Parent Board;

4. The stockholders of the Parent Corporation approve the dissolution or
liquidation of the Parent Corporation or the commencement by or against the
Parent Corporation of a case under the federal bankruptcy laws or any other
proceeding under any other laws relating to bankruptcy, insolvency,
reorganization, arrangement, debt adjustment or debtor relief or there is an
involuntary dissolution of the Parent Corporation; or

5. Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Exchange Act”)), directly or indirectly, of securities of the Parent
Corporation or the Corporation representing at least 50% of the total voting
power represented by the Parent Corporation’s or the Corporation’s, as the case
may be, then outstanding voting securities. For purposes of this Paragraph (v),
the term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act but shall exclude:

(a) A trustee or other fiduciary holding securities under an employee benefit
plan of the Parent Corporation or any “subsidiary corporation” as defined in
Code Section 424(f) or any entity of which the Parent Corporation and/or one or
more such subsidiaries own not less than 50%;

(b) A corporation owned directly or indirectly by the stockholders of the Parent
Corporation in substantially the same proportions as their ownership of the
common stock of the Parent Corporation;

(c) The Parent Corporation; and

(d) The Corporation.

A transaction shall not constitute a Change in Corporate Control if its sole
purpose is to change the state of the Parent Corporation’s or the Corporation’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Parent Corporation’s or the
Corporation’s securities immediately before such transaction.

C. “Code,” as defined herein, shall mean the Internal Revenue Code of 1986, as
amended to date.

D. “Severance of Employment,” as used herein, shall mean the termination of the
Executive’s employment with the Parent Corporation and the Corporation (i) by
discharge by the Parent Corporation or the Corporation on or within two
(2) years after the date of a Change in Corporate Control; (ii) by resignation
of the Executive on or after, but less than one hundred

 

-2-



--------------------------------------------------------------------------------

eighty (180) days after, the date of a Change in Corporate Control due to the
occurrence of either a material diminution in the Executive’s base compensation
or a material diminution in the Executive’s authority, duties, or
responsibilities, without the Executive’s written consent (each a “Good Reason
Condition”); or (iii) by resignation of the Executive at any time within the
period commencing one hundred eighty (180) days after the date of a Change in
Corporate Control and ending two (2) years after the date of such Change in
Corporate Control. In order for a resignation due to a Good Reason Condition to
constitute a Severance of Employment, the Executive must provide written notice
to the Parent Corporation or the Corporation, as the case may be, of the
existence of the Good Reason Condition within 90 days of the initial existence
of such Good Reason Condition. Upon receipt of such notice of the Good Reason
Condition, the Parent Corporation or the Corporation will be provided with a
period of 30 days during which it may remedy the Good Reason Condition and not
be required to provide for the payments and benefits described herein as a
result of such proposed resignation due to the Good Reason Condition specified
in the notice. If the Good Reason Condition is not remedied within the period
specified in the preceding sentence, the Executive may resign based on the Good
Reason Condition specified in the notice within the period specified in
subsection (ii) above. Despite the foregoing, neither of the following will
constitute a Severance of Employment:

1. The termination of the Executive’s employment by reason of death.

2. The discharge of the Executive by the Corporation for gross and willful
misconduct relating to the performance by the Executive of the Executive’s
duties at the Corporation, provided that such misconduct is discovered after the
date of the Change in Corporate Control.

 

  II. Administration.

The Administrative Committee shall administer this Agreement and shall have the
power and the duty to make all determinations necessary for the implementation
of this Agreement, including by way of example and not as a limitation, the
occurrence of a Change in Corporate Control and the date of such change. Any
such determination (i) shall be made on the basis of all information known to
the persons making the determination, after reasonable inquiry, (ii) may be made
prospectively and subject to one or more contingent events, and (iii) will be
binding on the Corporation and the Executive.

 

  III. Obligations of the Corporation.

A. Within fifteen (15) days after a Severance of Employment or at such earlier
time as may be required by law, the Corporation shall pay to the Executive:

1. The full amount of any earned but unpaid base salary through the date of the
Severance of Employment, plus a cash payment for all unused vacation time which
the Executive has accrued as of the Severance of Employment.

2. If and only if the Corporation has made a final and good faith determination
prior to the Severance of Employment as to the amount, if any, of Executive’s
earned but unpaid bonus for the performance period (or periods) prior to the
performance period during which the Severance of Employment occurs (the
“Severance Period”), an amount equal to any such amount (or amounts).

 

-3-



--------------------------------------------------------------------------------

3. If and only if the Corporation has not made a final and good faith
determination prior to the Severance of Employment as to the amount, if any, of
Executive’s earned but unpaid bonus for the performance period (or periods)
prior to the Severance Period, an amount equal to the bonus (or bonuses) that
the Executive would have received in the absence of a Severance of Employment in
respect of such period (or periods), as determined by the Corporation in good
faith.

B. Within thirty (30) days after a Severance of Employment, the Corporation
shall pay to the Executive an amount equal to three (3) times the average of
Executive’s annual base salary and bonus for the five-consecutive-taxable-year
period (or shorter period of actual service) that includes the taxable year of
the Change in Corporate Control, less one dollar. Solely for purposes of
determining such average, the Executive’s bonus shall be annualized for short or
incomplete years (if the Executive shall have received a pro-rated award) and
shall be deemed to be the target amount for the taxable year of the Change in
Corporate Control. The Executive shall be eligible to make contributions to the
Corporation’s Section 401(k) plan from amounts payable to the Executive under
Article III.A and this paragraph.

C. Within forty-five (45) days after a Severance of Employment, the Corporation
shall pay to the Executive a pro-rated bonus award at the target amount in
respect of the performance period in which the Severance of Employment occurs
based on the percentage of the performance period that has elapsed as of the
date of the Severance of Employment.

D. In the event of the Executive’s death after Severance of Employment and prior
to payment to the Executive of amounts due under this Agreement, such payment
shall be made to the Executive’s surviving spouse, issue by right of
representation, or estate, in that order.

E. The Corporation shall deduct from any payments to Executive under this
Agreement amounts that the Corporation is required to withhold and pay either to
government agencies on behalf of the Executive or under court order to any
person.

F. The Executive shall be entitled to full Excise Tax Restoration Payments such
that in the event that it is determined that any payment of any type to or for
the benefit of the Executive made by the Parent Corporation, by any of its
affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the assets of the Parent Corporation
(within the meaning of section 280G of the Code or by any affiliate of such
person, whether paid or payable pursuant to the terms of this Agreement or
otherwise, including the accelerated vesting of stock options or other
equity-based awards (the “Total Payments”), would be subject to the excise tax
imposed by section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest or penalties,
are collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (an “Excise Tax Restoration Payment”)
in an amount that shall fund the payment by the Executive of any Excise Tax on
the Total Payments as well as all income taxes imposed on the Excise Tax
Restoration Payment, any Excise Tax imposed on the Excise Tax Restoration
Payment and any interest or penalties imposed with respect to taxes on the
Excise Tax Restoration or any Excise Tax. With respect to each payment that is
subject to the Excise Tax, the related Excise Tax Restoration Payment shall be
paid to the Executive on, or as soon as practicable following, the payment date
(and in any event, such Excise Tax Restoration Payment shall be paid to the
Executive by the end of the calendar year next following the calendar year in
which the Executive remits the Excise Tax).

 

-4-



--------------------------------------------------------------------------------

G. Notwithstanding any provision to the contrary in the Agreement, if the
Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) with the Corporation
and the Parent Corporation or (b) the date of Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section III.G shall be paid in a lump sum to
the Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

 

  IV. Termination.

This Agreement shall terminate and be of no further force or effect upon the
discharge or resignation of the Executive for any reason at any time prior to
the date of a Change in Corporate Control.

 

  V. Term of Agreement.

A. This Agreement shall expire at the end of three (3) years from the date
hereof; provided, however, that at each annual anniversary date of this
Agreement, the expiration date of the Agreement shall automatically be extended
for one (1) additional year unless, in the thirty (30) day period immediately
preceding any anniversary date hereof, either the Corporation or the Executive,
by written notice to the other, rejects the automatic extension of such
expiration date.

B. Notwithstanding the expiration provisions set out in Article V.A, this
Agreement shall not expire for a period of two (2) years after the date of any
Change in Corporate Control which occurs before this Agreement terminates or
expires, and if a Severance of Employment occurs before this Agreement
terminates or expires, this Agreement will not expire until the Corporation has
complied in all respects with Article III.

 

  VI. Binding Effect.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and the successors and assigns of the Corporation.

 

  VII. Non-Assignment by the Executive.

The Executive shall not assign, hypothecate, or transfer any of the rights
herein to any person. Any attempt to assign, hypothecate or transfer the rights
hereunder shall immediately terminate all of the Executive’s rights under this
Agreement.

 

  VIII. Attorneys’ Fees.

 

-5-



--------------------------------------------------------------------------------

In the event that any suit, action or proceeding (including any appeal
therefrom, but excluding any and all proceedings before the Administrative
Committee) is brought by the Executive to review any decision of the
Administrative Committee pertaining to this Agreement or to enforce any right
hereunder, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ fees and other reasonable costs incurred in
connection therewith. During the pendency of any such suit, action or
proceeding, the Corporation shall promptly pay all reasonable attorneys’ fees
and reasonable costs incurred by the Executive with respect to such suit, action
or proceeding, subject to the Executive’s obligation hereunder to repay all such
sums (as well as the Corporation’s reasonable attorneys’ fees and reasonable
costs) if the court finds that the Corporation is the prevailing party in such
suit, action or proceeding.

 

  IX. Partial Invalidity.

Invalidity of any part or provision of this Agreement shall not affect the
enforceability of any other part or provision of this Agreement.

 

  X. No Right to Continued Employment.

Nothing herein shall confer, nor shall it be construed to confer, on the
Executive any right to, guarantee of, or contract for a continued employment by
the Corporation, or in any way limit the right of the Corporation to terminate
the employment of the Executive.

 

  XI. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, as applied to contracts executed and performed entirely
in California.

 

  XII. Notices.

Any notices given hereunder must be in writing and may be delivered in person or
by certified or registered mail, return receipt requested, postage prepaid.
Notices to Corporation should be delivered to Longs Drug Stores California,
Inc., 141 North Civic Drive, Walnut Creek, CA 94596, Attn: Corporate Secretary,
or to such other address as Corporation from time to time furnishes to the
Executive in a notice. Notices to Executive should be delivered to the address
shown beneath Executive’s signature below, or to such other address as the
Executive from time to time furnishes to the Corporation in a notice.

 

  XIII. Entire Agreement.

This Agreement sets forth the entire agreement between the parties hereto. This
Agreement fully supersedes any and all prior agreements or understandings
pertaining to similar benefits.

 

-6-



--------------------------------------------------------------------------------

  XIV. Amendments.

This Agreement may not be modified except by a writing signed by both parties.
No such writing will be binding on the Corporation unless it is signed (a) by
the signatories of this Agreement, (b) by (i) the Chairman, President, or any
Vice-President of the Corporation and (ii) the Secretary or any Assistant
Secretary of the Corporation, or (c) by another person or persons whose
authority is affirmed by (i) the Chairman, President, or any Vice-President of
the Corporation and (ii) the Secretary or any Assistant Secretary of the
Corporation.

In Witness Whereof, this Agreement has been executed by the parties hereto on
the day and year first above written.

 

EXECUTIVE:     LONGS DRUG STORES CALIFORNIA, INC. [name]           By:    
(Signature)                 [name]         [title]         Street Address      
      By:     City, State and Zip Code               [name]       [title]

 

-7-